This opinion will be unpublished and
may not be cited except as provided by
Minn. Stat. § 480/108, subd. 3 (2014).

STATE OF MINNESOTA
IN COURT OF APPEALS
AIS-0213

State of Minnesota,
Respondent,

VS.

Sulaiman Sharif Maye,
Appellant.

Filed December 28, 2015
Reversed and remanded

Minge, Judge“
Dissenting, Smith, Judge
Hennepin County District Court
File No. 27—CR—l4-25967

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Brittany D. Lawonn, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Veronica M. Surges, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Considered and decided by Stauber, Presiding Judge; Smith, Judge; and Minge,

Judge.

* Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.

UNPUBLISHED OPINION
MINGE, Judge

In this appeal seeking to withdraw his guilty plea, appellant Sulaiman Sharif Maye
argues that the plea was invalid because the facts were established only by conclusory
leading questions and the factual basis was, therefore, insufﬁcient to support his conviction
for felony domestic assault. Because the factual basis was insufﬁcient to establish the
intent element of that offense, we reverse and remand.

FACTS

Appellant was charged with one count each of two felonies: violating a domestic-
abuse-no—contact order in Violation of Minn. Stat. §629.75, subd. 2(d)(1) (2014), and
domestic assault in Violation of Minn. Stat. § 609.2242, subd. 4 (2014). The complaint
alleged that on August 30, 2014, appellant’s eX-wife, A.J., was walking down the street
when appellant approached her, yelled at her, pushed her to the ground, and punched her
repeatedly with closed ﬁsts. According to the complaint, appellant admitted being in the
area and seeing A]. but denied making any contact with her.

Appellant pleaded guilty to the felony domestic—assault charge in exchange for
dismissal of the other charge and a 21-month sentence, stayed for ﬁve years. At the plea
hearing, defense counsel reviewed the terms of the plea petition with appellant. Appellant
testiﬁed that he had reviewed the plea petition, including his constitutional rights, with
defense counsel before signing it. Defense counsel advised appellant of his constitutional
rights on the record at the plea hearing, and appellant testiﬁed that he understood and

waived them.

conviction based upon pleas made with deliberation and
accepted by the court With caution.

Chapman v. State, 282 Minn. 13, 16, 162 N.W.2d 698, 700 (1968) (quotation omitted).
Based upon the entire record and the totality of the circumstances of the plea, the

plea was accurate and no manifest injustice exists. I would afﬁrm.

D—3

On the plea petition, appellant wrote that he was pleading guilty because he
“intentionally caused fear upon a family member.” At the plea hearing, defense counsel

set forth a factual basis for appellant’s plea as follows:

DEFENSE COUNSEL: . . . I’d like to direct your attention
back to August 30 of 2014. Do you recall that day?
APPELLANT: Yes.

DEFENSE COUNSEL: And as I understand it, you have a
relationship, a romantic relationship, with a woman that we’ll
identify by the initials, A]. Is that correct?

APPELLANT: Correct.

DEFENSE COUNSEL: And, in fact, you and A] have a child
together, correct?

APPELLANT: Correct.

DEFENSE COUNSEL: I believe that’s a little boy that’s about
a year and a half old, correct?

APPELLANT: Yes.

DEFENSE COUNSEL: Going back to August 30 of 20 14, it’s
my understanding that you and AJ got into a dispute or an
argument. Is that correct?

APPELLANT: Correct.

DEFENSE COUNSEL: And during that argument, it’s my
understanding that you engaged in acts that were, the intention
of which was to cause her to be in fear. Is that correct?
APPELLANT: Correct.

DEFENSE COUNSEL: I also understand that on August 6 of
2012, you were convicted of a ﬁrst-degree assault. Is that
correct?

APPELLANT: Correct.

DEFENSE COUNSEL: On July 24 of 2013, you were
convicted of a domestic assault. Is that correct?
APPELLANT: Correct.

DEFENSE COUNSEL: And on December 12 of 2012, you
were convicted of Violating a domestic abuse no contact order.

Is that also correct?
APPELLANT: Correct.

The following colloquy then occurred:

THE PROSECUTOR: [Appellant], when you approached AJ
on the street, what did you do?

DEFENSE COUNSEL: I think that’s been asked and
answered.

THE PROSECUTOR: I would like to know just for the record
what he actually, if physical contact was made, Your Honor.
THE COURT: Was this an assault fear charge or assault harm
charge?

THE PROSECUTOR: There is physical contact, assault harm.
DEFENSE COUNSEL: Well, if I may, Your Honor. I’m
looking at Count 2 of the complaint, and the charge is that he
intentionally caused fear.

THE COURT: Or harm.

DEFENSE COUNSEL: And I believe there’s already been a
sufﬁcient factual basis on the grounds that [he] intentionally
caused fear. I believe that’s a sufficient factual basis.
Anything else would be duplicative plus I believe that question
has already been asked and answered.

THE COURT: And the charge is in the alternative, and the
defendant did admit engaging in contact that he recognized
would cause [A.J.] to fear physical harm. And that’s true; is
that right, [appellant]?
APPELLANT: Yes . . . .
The district court deferred acceptance of appellant’s plea until the sentencing date.
On November 6, 2014, the district court accepted appellant’s plea and sentenced him
accOrding to the plea agreement. This appeal followed.
D E C I S I O N
Appellant argues that his plea was invalid because the facts were established only
by conclusory leading questions and the factual basis was, therefore, insufficient to support
his conviction. Appellant did not seek plea withdrawal before the district court, but a
defendant may “appeal directly from a judgment of conviction and contend that the record
made at the time the plea was entered is inadequate.” Brown v, State, 449 N.W.2d 180,

182 (Minn. 1989). To withdraw a guilty plea after sentencing, a defendant must show

withdrawal is necessary to correct a manifest injustice. State v. Raleigh, 778 N.W.2d 90,

93—94 (Minn. 2010) (citing Minn. R. Crim. P. 15.05, subd. 1). A manifest injustice exists
when a court accepts an invalid guilty plea. State v. T heis, 742 N.W.2d 643, 646 (Minn.
2007). Whether a guilty plea was valid is a question of law, which we review de novo.
Raleigh, 778 N.W.2d at 94. The defendant has the burden to show that a plea was invalid.
Lussier v. State, 821 N.W.2d 581, 588 (Minn. 2012).

To be valid, a plea must be accurate, voluntary, and intelligent. T heis, 742 N.W.2d
at 646. To ensure that these criteria are met, certain benchmark requirements are a key part
of the plea process. To be voluntary, the plea must not be the result of improper pressure
or coercion. Raleigh, 778 N.W.2d at 96. For a plea to be intelligent, the defendant must
understand the charges against him, the rights he is waiving, and the' consequences of the
plea. Id The parties agree that the record shows that appellant’s plea was voluntary and
intelligent.

“The accuracy requirement protects a defendant from pleading guilty to a more

. serious offense than that for which he could be convicted if he insisted on his right to trial.”
Id. at 94. For a plea to be accurate, it “must be established on a proper factual basis.” Id.
“There must be sufﬁcient facts on the record to support a conclusion that defendant’s
conduct falls within the charge to which he desires to plead guilty.” Lussier, 821 N.W.2d
at 588 (quotation omitted). “The district court typically satisﬁes the factual basis
requirement by asking the defendant to express in his own words what happened.” Raleigh,
778 N.W.2d at 94.

To support a conviction of the offense to which appellant pleaded guilty, the state

is required to prove that a defendant “commit[ed] an act with intent to cause fear in another

of immediate bodily harm or deat ” or “intentionally inﬂict[ed] or attempt[ed] to inﬂict
bodily harm upon another.” Minn. Stat. § 609.2242, subd. 1 (2014). The statute requires
discrete “acts” or actual fear inducing conduct or actions that at least attempt to cause actual
injurious harm. “With intent to” and “intentionally” mean “that the actor either has a
purpose to do the thing or cause the result speciﬁed or believes that the act, if successful,
will cause that result.” Minn. Stat. § 609.02, subd. 9(3), (4) (2014). “[l]ntent is a subjective
state of mind usually established only by reasonable inference from surrounding
circumstances.” State v. Slaughter, 691 N.W.2d 70, 77 (Minn. 2005) (quotation omitted).

The supreme court has repeatedly discouraged the use of only leading questions to
establish a factual basis for a conviction. Lussz’er, 821 N.W.2d at 589; see also Raleigh,
778 N.W.2d at 94 (“The court should be particularly wary of situations in which the factual
basis is established by asking a defendant only leading questions”); State v. Ecker, 524
N.W.2d 712, 717 (Minn. 1994) (stating, “we again discourage the use of leading questions
to establish a factual basis”). But “a defendant may not withdraw his plea simply because
the court failed to elicit proper responses if the record contains sufficient evidence to
support the conviction.” Raleigh, 778 N.W.2d at 94. The factual—basis requirement is
satisfied if the record contains credible evidence, such as witness statements or a grand—
jury transcript, that would support a jury verdict that defendant was guilty of at least as
great a crime as that to which he pleaded guilty. Lussz'er, 821 N.W.2d at 588. “[T]he plea
petition and colloquy may be supplemented by [such] other evidence to establish the factual

basis for a plea.” Id.

To determine appellant’s intent, it is necessary to know what acts appellant
committed and conduct he engaged in. Here, the allegations in the complaint are the only
description of acts or conduct of appellant. We recognize that in State v. T rott, the supreme
court stated that a “defendant, by his plea of guilty, in effect judicially admitted the
allegations contained in the complain .” 338 N.W.2d 248, 252 (Minn. 1983). But in T rott,
unlike this case, the defendant admitted committing the speciﬁc acts alleged in the
complaint: being enraged and beating the six—year-old victim with a three—foot board for
up to ten minutes. Id. at 250, 252. Trott argued on appeal that the factual basis was
inadequate to show that the board, as used, was a dangerous weapon or that he inﬂicted all
of the victim’s injuries, and it was in that context that the supreme court allowed the
defendant’s admissions to be supplemented by the complaint. Id.

Here, at the time of his arrest, appellant denied the allegations in the complaint.
There is no subsequent admission of the speciﬁc evidence substantiating the allegations.
Rather, at the plea hearing, appellant gave simple “yes” and “no” answers to general,
conclusionary questions asked by the court and by defense counsel. He never was asked
or volunteered or admitted to any specific acts or conduct that may have caused fear of or
actual bodily harm. Without the speciﬁcs adequate to support a conviction, we have no
way of knowing whether appellant still denies the speciﬁc conduct recited in the complaint.
Without admissions and personal statements, we are presented with a situation in which
the accused may actually be pleading guilty to a crime more serious than what would be
supported by the record. Defense counsel may have negotiated a favorable plea agreement

and convinced appellant to accept it. If there is a risk that explicit questions and demand

for admissions might lead a defendant to deny speciﬁc acts and subvert the guilty plea, an
Alford plea could be used. See North Carolina v. Alford, 400 US. 25, 91 S. Ct. 160 (1970)
(adopted in Minnesota by State v. Goulette, 258 N.W.2d 758 (Minn. 1977)). This allows
a defendant to accept a conviction after careful warnings when the defendant claims
innocence, but there is both a strong factual basis to support the conviction, and the
defendant agrees that the evidence is sufﬁcient to support the conviction. T heis, 742
N.W.2d at 649. But here we have neither an Alford plea nor an admission of specific facts,
supporting the conclusion that appellant committed a crime at least as serious as the one he
was convicted of committing. Based on this record, we reverse and remand to permit
appellant to withdraw his plea.

Reversed and remanded.

 

Judge David Minge“

SMITH, Judge (dissenting)

I respectfully dissent. Appellant seeks to withdraw his plea to correct a “manifest
injustice.” Minn. R. Crim. P. 15.05, subd. 1. There is no manifest injustice here.

The majority acknowledges that “[t]he record shows that appellant’s plea was
voluntary and intelligent.” This conclusion is certainly supported by the appellant’s plea
petition, his August 6, 2012 conviction for ﬁrst-degree assault, his July 24, 2013
conviction for domestic assault, and his December 12, 2012 conviction forviolation of a
domestic abuse no contact order.

The basis for appellant’s claim of manifest injustice therefore rests on his
argument that the plea was not accurate. An examination of the record demonstrates that
everyone in the courtroom—the appellant, the defense counsel, the prosecutor, and the
judge—-knew exactly what the appellant was pleading guilty to.

Appellant has the burden of showing that his plea was invalid. State v. Raleigh,
778 N.W.2d 90, 94 (Minn. 2010). A defendant does not have an absolute right to
withdraw a guilty plea. Id. at 93. In determining whether a plea is valid, this court has
found that “a district court may consider the facts alleged in a criminal complaint in
determining whether an adequate factual basis exists for a plea.” State v. EZZer, 780
N.W.2d 375, 381 (Minn. App. 2010), review denied (Minn. June 15, 2010); see State v.
T rott, 338 N.W.2d 248, 252 (Minn. 1983) (“[D]efendant, by his plea of guilty, in effect
judicially admitted the allegations contained in the complaint”). Here, the defense

attorney, as part of the objection to the prosecutor asking more questions about the facts

D-l

in the case, referred the district court to the complaint: “I’m looking at [c]ount 2 of the
complaint, and the charge is that he intentionally caused fear.”

The defense attorney then asserted that a sufﬁcient factual basis had been
established by the questioning. The district court then afﬁrmed this with the appellant,
“[A]nd the defendant did admit engaging in contact that he recognized would cause [A.J.]

to fear physical harm. And that’s true, is that right, [appellant]?” The appellant

answered, “Yes . . . .”1

While no person should be punished for something they did not do, neither should
victims of crimes nor the criminal justice system be burdened with the uncertainty caused
by a lack of finality in judgments.

But once the plea is accepted and a judgment of conviction is
entered upon it, the general policy favoring the ﬁnality of
judgments applies to some extent, at least, in
criminal . . . cases. The tender and acceptance of a plea of
guilty is and must be a most solemn commitment. While the
state has no reason to imprison a man for a crime which he
did not commit, [W]e are not disposed to encourage accused
persons to play games with the courts at the expense of
already overburdened calendars and the rights of other
accused persons awaiting trial by setting aside judgments of

1 The appellant made no claim of innocence at the time of the plea, nor does he do so now
as part of this appeal. A claim of innocence is not necessary to withdraw a guilty plea
under the manifest-injustice standard. Minn. R. Crim. P. 15.05, subd. 3. But the
accuracy requirement for a valid guilty plea, the basis on which the majority reverses,
requires only that the district court establish a “proper factual basis,” meaning a sufﬁcient
record to “suppor[t] the conclusion that the defendant actually committed an offense at
least as serious as the crime to which he is pleading guilty.” Barrow v. State, 862
N.W.2d 686, 691 (Minn. 2015) (quotation omitted). Appellant’s admission to the district
court that he engaged in the relevant criminal conduct established an adequate factual
basis, and the lack of a claim of innocence undercuts the conclusion that there is a
manifest injustice.

D-2